DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 3/7/2022, amended claims 1-2, 12, and 19 and cancelled claim 18 are acknowledged. Claims  1-17 and 19-20 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 101


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 1, 12, and 19 as amended recite the new limitation “a rigid or relatively rigid atrial appendage aperture or opening”, which attempts to limit the scope of the claimed invention by encompassing features of a human organism (i.e. that the atrial appendage aperture or opening is rigid or relatively rigid).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the unclear limitation “wherein compliance of the luminal organ is determined as being compliant or relatively compliant…” in lines 1-2, which appears to contradict the limitation “introducing at least part of a first device into a luminal organ so that a compliant balloon of the first device is positioned at a rigid or relatively rigid atrial appendage aperture or opening” recited in independent claim 12, from which claim 16 depends.
Claim 20 recites the unclear limitation “wherein compliance of the luminal organ is determined as being compliant or relatively compliant…” in lines 5-6, which appears to contradict the limitation “introducing at least part of a first device into a luminal organ so that a compliant balloon of the first device is positioned at a rigid or relatively rigid atrial appendage aperture or opening” recited in independent claim 19, from which claim 20 depends.

Claims 1-4, 6-7, 9-14, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US Patent No. 5,752,522) (cited by Applicant), further in view of Saadat et al. (US Publication No. 2009/0005674 A1) (cited by Applicant) and O’Dea (US Patent No. 8,827,929 B2) (previously cited).

Regarding claim 1, Murphy discloses a method, comprising the steps of:
introducing at least part of a first device (10) into a luminal organ (22) at an aperture or opening, the first device having a catheter and a balloon (20) positioned thereon (see Figures 1 and 2 and col. 7, lines 34-56);
inflating the balloon at the aperture or opening until a point of apposition is achieved (see col. 4, lines 11-44); and 
obtaining a first aperture or opening measurement based upon the point of apposition (see col. 4, lines 11-18, col. 5, lines 11-19, col. 8, lines 13-29, and col. 9, lines 13-35).
	It is noted Murphy does not specifically teach the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, or that the balloon is a compliant balloon, wherein the first atrial appendage aperture or opening measurement is taken using electrodes mounted on the catheter and within the balloon. However, Saadat et al. teaches the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening (see [0027]) and inflating a compliant balloon at the atrial appendage aperture or opening until a point of apposition to the atrial appendage aperture or opening is achieved (see [0010]-[0011]). O’Dea teaches a compliant balloon (12; see col. 9, lines 51-60), wherein the first atrial appendage aperture or opening measurement is taken using electrodes (17, 18) mounted on the catheter and within the balloon (see col. 9, line 61-col. 10, line 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy to include the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, as disclosed in Saadat et al., so as to size and place an occlusion device or other prosthetic device (see Saadat et al.: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy to include a compliant balloon, wherein the first atrial appendage aperture or opening measurement is taken using electrodes mounted on the catheter and within the balloon, as disclosed in O’Dea, so as to detect the onset of certain diseases and undesirable conditions in the human body based on the relationship between the measured cross-sectional area of the balloon and the pressure of the inflating medium in the balloon (see O’Dea: col. 1, lines 21-29 and col. 2, lines 29-36).
Regarding claim 2, Murphy in view of Saadat et al. and O’Dea teaches the first device has a lumen (18) therethrough and defining a suction/infusion port so that the lumen is in communication with the balloon, and wherein the step of inflating is performed by introducing a fluid through the lumen, through the suction/infusion port, and into the balloon (see Murphy: Figure 1 and col. 7, lines 34-56 and col. 10, lines 16-25).
Regarding claim 3, Murphy in view of Saadat et al. and O’Dea teaches the step of obtaining the first atrial appendage aperture or opening measurement is performed by obtaining a size measurement within the balloon using the electrode (see O’Dea: col. 9, line 61-col. 10, line 21).
Regarding claim 4, Murphy in view of Saadat et al. and O’Dea teaches conductance data is obtained at various stages of balloon inflation during the inflating step (see Murphy: col. 5, lines 11-19 and col. 9, lines 13-35 and O’Dea: col. 16, lines 10-32).
Regarding claim 6, Murphy in view of Saadat et al. and O’Dea teaches determining various size measurements of the balloon corresponding to the conductance data obtained at the various stages of balloon inflation (see Murphy: col. 5, lines 11-19, col. 8, lines 13-29, and col. 9, lines 13-35 and O’Dea: col. 16, lines 10-32).
Regarding claim 7, Murphy in view of Saadat et al. and O’Dea teaches determining compliance of the luminal organ at the opening or aperture based upon the various size measurements (see Murphy: col. 8, lines 13-29 and O’Dea: col. 16, lines 10-32 and col. 19, line 6-col. 20, line 33). 
Regarding claim 9, Saadat et al. teaches the atrial appendage comprises a left atrial appendage or a right atrial appendage (see [0027]). 
Regarding claim 10, Saadat et al. teaches selecting an appropriately sized occluder to occlude the opening of the atrial appendage or the atrial appendage itself based upon the first atrial appendage aperture or opening measurement obtained using the first device (see [0009], [0027], and [0056]). 
Regarding claim 11, Saadat et al. teaches selecting an appropriately sized occluder to occlude the opening of the atrial appendage or the atrial appendage itself based upon the various size measurements (see [0009], [0027], and [0056]).
Regarding claim 12, Murphy discloses a method, comprising the steps of:
introducing at least part of a first device (10) into a luminal organ (22) so that a balloon (20) of the first device is positioned at an aperture or opening (see Figures 1 and 2 and col. 7, lines 34-56);
inflating the balloon at the aperture or opening and obtaining conductance data within the balloon at various stages of balloon inflation using a detector (62, 72) positioned within the balloon (see col. 4, lines 11-44, col. 5, lines 11-19, col. 8, lines 13-29, and col. 9, lines 13-35); and
determining various size measurements of the balloon corresponding to the conductance data obtained at the various stages of balloon inflation (see col. 4, lines 11-18, col. 5, lines 11-19, col. 8, lines 13-29, and col. 9, lines 13-35).
It is noted Murphy does not specifically teach the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, or that the balloon is a compliant balloon, wherein the first atrial appendage aperture or opening measurement is taken using electrodes mounted on the catheter and within the balloon. However, Saadat et al. teaches the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening (see [0027]) and inflating a compliant balloon at the atrial appendage aperture or opening and obtaining conductance data within the balloon (see [0010]-[0011] and [0044]). O’Dea teaches a compliant balloon (12; see col. 9, lines 51-60) and inflating the balloon at the aperture or opening and obtaining conductance data within the balloon at various stages of balloon inflation using a detector (17, 18) positioned on a catheter (9) and within the balloon (see col. 9, line 61-col. 10, line 21, col. 16, lines 10-32, and col. 19, line 6-col. 20, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy to include the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, as disclosed in Saadat et al., so as to size and place an occlusion device or other prosthetic device (see Saadat et al.: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy to include a compliant balloon, wherein the detector is positioned on a catheter and within the balloon, as disclosed in O’Dea, so as to detect the onset of certain diseases and undesirable conditions in the human body based on the relationship between the measured cross-sectional area of the balloon and the pressure of the inflating medium in the balloon (see O’Dea: col. 1, lines 21-29 and col. 2, lines 29-36).
Regarding claim 13, Murphy in view of Saadat et al. and O’Dea teaches determining compliance of the luminal organ at the atrial appendage aperture or opening based upon the various size measurements (see Murphy: col. 8, lines 13-29 and O’Dea: col. 16, lines 10-32 and col. 19, line 6-col. 20, line 33). 
Regarding claim 14, Murphy in view of Saadat et al. and O’Dea teaches the step of inflating is performed to inflate the balloon so that the balloon contacts the luminal organ at the atrial appendage aperture or opening and to obtain conductance data at various stages of balloon prior to the balloon contacting the luminal organ at the atrial appendage aperture or opening and after the balloon contacts the luminal organ at the atrial appendage aperture or opening (see Murphy: col. 5, lines 11-19 and col. 9, lines 13-35 and O’Dea: col. 16, lines 10-32 and col. 19, line 6-col. 20, line 33).
Regarding claim 19, Murphy discloses a method, comprising the steps of:
introducing at least part of a first device (10) into a luminal organ (22) so that a balloon (20) of the first device is positioned at an aperture or opening (see Figures 1 and 2 and col. 7, lines 34-56);
first inflating the balloon at the aperture or opening and obtaining first conductance data within the balloon at various stages of balloon inflation until the balloon contacts the luminal organ at the aperture or opening (see col. 4, lines 11-44, col. 5, lines 11-19, col. 8, lines 13-29, and col. 9, lines 13-35);
second inflating the balloon at the aperture or opening and obtaining second conductance data within the balloon at various stages of balloon inflation after the balloon contacts the luminal organ at the aperture or opening (see col. 8, lines 13-29); and
determining various size measurements of the balloon corresponding to the second conductance data (see col. 5, lines 11-19, col. 8, lines 13-29, and col. 9, lines 13-35). 
It is noted Murphy does not specifically teach the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, or that the balloon is a compliant balloon, or wherein the first and second conductance data is obtained using electrodes mounted on the catheter and within the balloon. However, Saadat et al. teaches the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening (see [0027]) and inflating a compliant balloon at the atrial appendage aperture or opening and obtaining conductance data within the balloon (see [0010]-[0011] and [0044]). O’Dea teaches a compliant balloon (12; see col. 9, lines 51-60), wherein the first and second conductance data is obtained using electrodes (17, 18) mounted on the catheter (9) and within the balloon (see col. 9, line 61-col. 10, line 21, col. 16, lines 10-32, and col. 19, line 6-col. 20, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy to include the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, as disclosed in Saadat et al., so as to size and place an occlusion device or other prosthetic device (see Saadat et al.: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy to include a compliant balloon, wherein the first and second conductance data is obtained using electrodes mounted on the catheter and within the balloon, as disclosed in O’Dea, so as to detect the onset of certain diseases and undesirable conditions in the human body based on the relationship between the measured cross-sectional area of the balloon and the pressure of the inflating medium in the balloon (see O’Dea: col. 1, lines 21-29 and col. 2, lines 29-36).

Claims 1-4, 6-8, 12-16, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashimo et al. (US Publication No. 2010/0113939 A1) (previously cited), further in view of Saadat et al. and O’Dea

Regarding claim 1, Mashimo et al. discloses a method, comprising the steps of: 
introducing at least part of a first device (30) into a luminal organ at an aperture or opening, the first device having a balloon (32) positioned thereon (see Figures 3A-B and 7 and [0025] and [0035]);
inflating the balloon at the aperture or opening until a point of apposition is achieved (see Figures 3A-B and 7 and [0028]); and 
obtaining a first aperture or opening measurement based upon the point of apposition (see Figures 3A-B and [0013], [0038], and [0042]).
It is noted Mashimo et al. does not specifically teach the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, or that the balloon is a compliant balloon, wherein the first atrial appendage aperture or opening measurement is taken using electrodes mounted on the catheter and within the balloon. However, Saadat et al. teaches the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening (see [0027]) and inflating a compliant balloon at the atrial appendage aperture or opening until a point of apposition to the atrial appendage aperture or opening is achieved (see [0010]-[0011]). O’Dea teaches a compliant balloon (12; see col. 9, lines 51-60), wherein the first atrial appendage aperture or opening measurement is taken using electrodes (17, 18) mounted on the catheter and within the balloon (see col. 9, line 61-col. 10, line 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, as disclosed in Saadat et al., so as to size and place an occlusion device or other prosthetic device (see Saadat et al.: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include a compliant balloon, wherein the first atrial appendage aperture or opening measurement is taken using electrodes mounted on the catheter and within the balloon, as disclosed in O’Dea, so as to detect the onset of certain diseases and undesirable conditions in the human body based on the relationship between the measured cross-sectional area of the balloon and the pressure of the inflating medium in the balloon (see O’Dea: col. 1, lines 21-29 and col. 2, lines 29-36).
Regarding claim 2, Mashimo et al. in view of Saadat et al. and O’Dea teaches the first device has a lumen therethrough and defining a suction/infusion port (36) so that the lumen is in communication with the balloon, and wherein the step of inflating is performed by introducing a fluid through the lumen, through the suction/infusion port, and into the balloon (see Figure 2 and [0025]).
Regarding claim 3, Mashimo et al. in view of Saadat et al. and O’Dea teaches the step of obtaining the first atrial appendage aperture or opening measurement is performed by obtaining a size measurement within the balloon using the electrode (see Mashimo et al.: Figure 2 and [0026] and [0042] and O’Dea: col. 9, line 61-col. 10, line 21).
Regarding claim 4, Mashimo et al. in view of Saadat et al. and O’Dea teaches conductance data is obtained at various stages of balloon inflation during the inflating step (see Mashimo et al. [0028] and [0042] and O’Dea: col. 16, lines 10-32).
Regarding claim 6, Mashimo et al. in view of Saadat et al. and O’Dea teaches determining various size measurements of the balloon corresponding to the conductance data obtained at the various stages of balloon inflation (see Mashimo et al.: [0028] and [0042] and O’Dea: col. 16, lines 10-32).
Regarding claim 7, Mashimo et al. in view of Saadat et al. and O’Dea teaches determining compliance of the luminal organ at the opening or aperture based upon the various size measurements (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031] and O’Dea: col. 16, lines 10-32 and col. 19, line 6-col. 20, line 33).
Regarding claim 8, Mashimo et al. in view of Saadat et al. teaches treating a defect based upon the determined compliance of the luminal organ (see Figure 4 and [0013] and [0030]-[0031]).
Regarding claim 12, Mashimo et al. discloses a method, comprising the steps of:
introducing at least part of a first device (30) into a luminal organ so that a balloon (32) of the first device is positioned at an aperture or opening (see Figures 3A-B and 7 and [0025] and [0035]); 
inflating the balloon at the aperture or opening and obtaining conductance data within the balloon at various stages of balloon inflation using a detector (38a, 38b, 38c) positioned within the balloon (see Figures 3A-B and 7 and [0026], [0028], [0038], and [0042]); and 
determining various size measurements of the balloon corresponding to the conductance data obtained at the various stages of balloon inflation (see Figures 3A-B and [0013], [0028], [0038], and [0042]).  
It is noted Mashimo et al. does not specifically teach the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, or that the balloon is a compliant balloon, wherein the first atrial appendage aperture or opening measurement is taken using electrodes mounted on the catheter and within the balloon. However, Saadat et al. teaches the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening (see [0027]) and inflating a compliant balloon at the atrial appendage aperture or opening and obtaining conductance data within the balloon (see [0010]-[0011] and [0044]). O’Dea teaches a compliant balloon (12; see col. 9, lines 51-60) and inflating the balloon at the aperture or opening and obtaining conductance data within the balloon at various stages of balloon inflation using a detector (17, 18) positioned on a catheter (9) and within the balloon (see col. 9, line 61-col. 10, line 21, col. 16, lines 10-32, and col. 19, line 6-col. 20, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, as disclosed in Saadat et al., so as to size and place an occlusion device or other prosthetic device (see Saadat et al.: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include a compliant balloon, wherein the detector is positioned on a catheter and within the balloon, as disclosed in O’Dea, so as to detect the onset of certain diseases and undesirable conditions in the human body based on the relationship between the measured cross-sectional area of the balloon and the pressure of the inflating medium in the balloon (see O’Dea: col. 1, lines 21-29 and col. 2, lines 29-36).
Regarding claim 13, Mashimo et al. in view of Saadat et al. and O’Dea teaches determining compliance of the luminal organ at the atrial appendage aperture or opening based upon the various size measurements (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031] and O’Dea: col. 16, lines 10-32 and col. 19, line 6-col. 20, line 33).
Regarding claim 14, Mashimo et al. in view of Saadat et al. and O’Dea teaches the step of inflating is performed to inflate the balloon so that the balloon contacts the luminal organ at the atrial appendage aperture or opening and to obtain conductance data at various stages of balloon prior to the balloon contacting the luminal organ at the atrial appendage aperture or opening and after the balloon contacts the luminal organ at the atrial appendage aperture or opening (see Mashimo et al.: Figures 3A and 4 and [0013], [0028], and [0030]-[0031] and O’Dea: col. 16, lines 10-32 and col. 19, line 6-col. 20, line 33).
Regarding claim 15, Mashimo et al. in view of Saadat et al. and O’Dea teaches compliance of the luminal organ is determined as being rigid or relatively rigid based upon at least some of the various size measurements corresponding to conductance data obtained after the balloon contacts the luminal organ at the atrial appendage aperture or opening being consistent with one another (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031]).
Regarding claim 16, Mashimo et al. in view of Saadat et al. and O’Dea teaches compliance of the luminal organ is determined as being compliant or relatively compliant based upon an increase in the various size measurements corresponding to conductance data obtained after the balloon contacts the luminal organ at the atrial appendage aperture or opening being consistent with one another (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031]).  
Regarding claim 19, Mashimo et al. discloses a method, comprising the steps of:
introducing at least part of a first device (30) into a luminal organ so that a balloon (32) of the first device is positioned at an aperture or opening (see Figures 3A-B and 7 and [0025] and [0035]); 
first inflating the balloon at the aperture or opening and obtaining first conductance data within the balloon at various stages of balloon inflation until the balloon contacts the luminal organ at the aperture or opening (see Figures 3A-B and 7 and [0026], [0028], [0038], and [0042]); 
second inflating the balloon at the aperture or opening and obtaining second conductance data within the balloon at various stages of balloon inflation after the balloon contacts the luminal organ at the aperture or opening (see Figures 3A-B and 7 and [0026], [0028], [0038], and [0042]); and 
determining various size measurements of the balloon corresponding to the second conductance data (see Figures 3A-B and [0013], [0028], [0038], and [0042]). 
It is noted Mashimo et al. does not specifically teach the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, or that the balloon is a compliant balloon, or wherein the first and second conductance data is obtained using electrodes mounted on the catheter and within the balloon. However, Saadat et al. teaches the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening (see [0027]) and inflating a compliant balloon at the atrial appendage aperture or opening and obtaining conductance data within the balloon (see [0010]-[0011] and [0044]). O’Dea teaches a compliant balloon (12; see col. 9, lines 51-60), wherein the first and second conductance data is obtained using electrodes (17, 18) mounted on the catheter (9) and within the balloon (see col. 9, line 61-col. 10, line 21, col. 16, lines 10-32, and col. 19, line 6-col. 20, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include the aperture or opening is a rigid or relatively rigid atrial appendage aperture or opening, as disclosed in Saadat et al., so as to size and place an occlusion device or other prosthetic device (see Saadat et al.: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include a compliant balloon, wherein the first and second conductance data is obtained using electrodes mounted on the catheter and within the balloon, as disclosed in O’Dea, so as to detect the onset of certain diseases and undesirable conditions in the human body based on the relationship between the measured cross-sectional area of the balloon and the pressure of the inflating medium in the balloon (see O’Dea: col. 1, lines 21-29 and col. 2, lines 29-36).
Regarding claim 20, Mashimo et al. in view of Saadat et al. and O’Dea teaches determining compliance of the luminal organ at the aperture or opening based upon the various size measurements (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031]); 
wherein compliance of the luminal organ is determined as being compliant or relatively compliant based upon an increase in the various size measurements corresponding to the second conductance data (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031]); and 
wherein compliance of the luminal organ is determined as being rigid or relatively rigid based upon a lack of change in the various size measurements corresponding to the second conductance data (see Mashimo et al.: Figure 4 and [0013], [0028], and [0030]-[0031]).

Claims 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy, Saadat et al., and O’Dea, further in view of Asirvatham et al. (US Patent No. 10,390,879 B2) (previously cited).
Claims 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mashimo et al., Saadat et al., and O’Dea, further in view of Asirvatham et al. (US Patent No. 10,390,879 B2) (previously cited).

Regarding claims 5 and 17, it is noted none of Murphy, Mashimo et al., Saadat et al. or O’Dea specifically teach operating an ablation contact positioned upon or within a surface of the balloon while the balloon is in contact with the luminal organ to ablate the luminal organ. However, Asirvatham et al. teaches operating an ablation contact (250, 260, 525) positioned upon or within a surface of the balloon (224, 524) while the balloon is in contact with the luminal organ to ablate the luminal organ (see Figures 2B-2D and 5A and col. 15, lines 33-46 and col. 20, lines 24-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy or Mashimo et al. and Saadat et al. to include operating an ablation contact positioned upon or within a surface of the balloon while the balloon is in contact with the luminal organ to ablate the luminal organ, as disclosed in Asirvatham et al., so as to provide for treatment of heart conditions such as atrial fibrillation or hypertension or to narrow or completely sclerose the ostium of the left atrial appendage to increase blood flow velocity and reduce the risk of stasis and thrombus (see Asirvatham et al.: Abstract and col. 6, lines 52-56).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments against the rejection of the claims under 35 U.S.C. 101, the Examiner respectfully disagrees that the limitation “a rigid or relatively rigid atrial appendage aperture or opening” does not convert a claim that is otherwise patentable in view of 35 U.S.C. 101 to one that is no longer considered to be patentable subject matter. In particular, the limitation attempts to affirmatively claim part of the human by encompassing features of a human organism (i.e. that the atrial appendage aperture or opening is rigid or relatively rigid) rather than merely providing context for the technical environment in which the claimed method is to be performed (as is the case in the various examples provided by Applicant, e.g., “into a heart”, “into a heart of an adult subject”, “into a heart having blood therein”, etc.). The claim does not merely describe the positioning of a catheter relative to part of the human organism, as Applicant alleges, but instead imposes specific constraints on the characteristics of the part of the human organism.
In response to Applicant’s arguments that O’Dea is not eligible as prior art because the limitations it is relied upon to teach are fully disclosed and supported by provisional applications dating back to February 21, 2003, the MPEP states: “If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application.” (see MPEP 2139.01). That is, the effective filing date of the claimed invention in a continuation-in-part application is determined on a claim-by-claim basis and not on a limitation-by-limitation basis, as Applicant appears to argue. In the present case, various elements of each of Applicant’s independent claims  (e.g. “introducing at least part of a first device into a luminal organ at a rigid or relatively rigid atrial appendage aperture or opening”, “the first device having a catheter and a compliant balloon positioned thereon”, “a compliant balloon of the first device”, “obtaining conductance data at various stages of balloon inflation”) do not appear to be fully disclosed and supported by any applications prior to December 1, 2015.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791